[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court has considered the evidence and has compared the evidence in this trial with the evidence adduced at the former trial and concludes that the petitioner has failed to satisfy his CT Page 14242 burden of proof by a preponderance of the evidence. Specifically, the petitioner has failed to prove that either Officer Szor or Officer LaMaine gave false and perjurious testimony at the former trial as to the following:
    1) Whether either had made a response to the petitioner's home prior to the petitioner's arrest;
    2) whether they were able to walk along the bank of the river parallel to Seaview Avenue because the tide was too high;
    3) whether garbage was present on the side walk in front of the petitioner's house.
The jury in the former trial had every right to accept or reject the evidence on these points. The petitioner has failed to make it appear affirmatively that the evidence tending to show perjury exists beyond question and is not merely a matter of belief or opinion. Pradlik v. State, 131 Conn. 682, 686 (1945).
The petition is denied.
THE COURT,
MOTTOLESE, JUDGE